******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
SHARON DENUNZIO v. PETER DENUNZIO ET AL.
              (AC 35679)
                 Bear, Sheldon and Lavery, Js.*
         Argued April 23—officially released July 8, 2014

   (Appeal from Superior Court, judicial district of
 Stamford-Norwalk, Hon. David R. Tobin, judge trial
                     referee.)
 Michael P. Kaelin, with whom was William N.
Wright, for the appellant (plaintiff).
  Peter DeNunzio, self-represented, the appellee
(named defendant).
   Mary T. Surette, with whom, on the brief, were Leslie
I. Jennings-Lax and Louise T. Truax, for the appellee
(defendant Douglas DeNunzio).
                          Opinion

  SHELDON, J. The plaintiff, Sharon DeNunzio, appeals
from the judgment of the trial court affirming the deci-
sion of the Probate Court appointing the defendant
Peter DeNunzio, as conservator of the person and the
estate of the parties’ adult son, the defendant Douglas
DeNunzio.1 The plaintiff claims that the trial court
improperly determined that her substantial rights were
not prejudiced when the Probate Court admitted into
evidence (1) opinion testimony as to which parent
should be appointed to serve as conservator of Douglas,
and (2) the report of the guardian ad litem, which alleg-
edly contained inadmissible hearsay. We affirm the
judgment of the trial court.
  Although the parties share a tortuous history, only a
small fraction of that history is relevant to the resolution
of the plaintiff’s claims on appeal. Douglas has been
diagnosed with autism, schizophrenia, paranoia, and
anxiety. On December 5, 2011, shortly after Douglas
turned twenty-one years old, the defendant filed an
application with the Probate Court to be appointed
conservator of Douglas’ person. The plaintiff objected
to the defendant’s application, and filed her own appli-
cation asking that she be appointed Douglas’ conserva-
tor. The court appointed Attorney Louise T. Truax as
counsel for Douglas, and Attorney Richard J. Margenot
as his guardian ad litem.
   At the commencement of the proceedings on the
dueling applications for conservatorship, the parties
filed a written stipulation that the appointment of a
conservator of both Douglas’ person and his estate was
necessary. The sole issue of contention before the Pro-
bate Court was who should serve as that conservator.
Through his attorney, Douglas refused to choose
between his parents. After an evidentiary hearing that
spanned several days, the Probate Court appointed the
defendant as conservator of the person and the estate
of Douglas. In its memorandum of decision, the Probate
Court stated that it had considered the factors set forth
in General Statutes § 45a-650 (h) and found, inter alia,
‘‘that there is no doubt that both parents care [for] and
love their son deeply; they cannot agree [up]on the
proper treatment for [him] as they disagree with each
other [as to his] current diagnosis; that the [plaintiff’s]
constant second guessing of the professionals in charge
of [Douglas’] care causes inconsistent care, duress, anx-
iety and perseveration to [Douglas]; and that medical
professionals involved with [Douglas’] current care and
supervision have testified that it is in the best interest
of [Douglas] to have [the defendant] appointed as con-
servator.’’
  The plaintiff thereafter appealed the decision of the
Probate Court to the trial court. In a thorough memoran-
dum of decision, the trial court affirmed the decision
of the Probate Court. This appeal followed.
   The standard of review applicable to probate appeals
is well settled. General Statutes § 45a-186b provides in
relevant part: ‘‘[T]he Superior Court shall not substitute
its judgment for that of the Court of Probate as to
the weight of the evidence on questions of fact. The
Superior Court shall affirm the decision of the Court of
Probate unless the Superior Court finds that substantial
rights of the person appealing have been prejudiced
because the findings, inferences, conclusions or deci-
sions are . . . clearly erroneous in view of the reliable,
probative and substantial evidence on the whole record,
or . . . arbitrary or capricious or characterized by
abuse of discretion or clearly unwarranted exercise of
discretion. . . .’’
   On appeal, the plaintiff claims that her substantial
rights were prejudiced when the Probate Court admit-
ted into evidence (1) opinion testimony as to which
parent should be appointed conservator, and (2) the
report of the guardian ad litem, which contained inad-
missible hearsay. In considering these claims, we are
mindful of the general principle that ‘‘[t]he rules of
evidence in civil actions adopted by the judges of the
Superior Court shall apply to all hearings [involving the
appointment of a conservator].’’ General Statutes § 45a-
650 (b). With that in mind, we address the plaintiff’s
claims in turn.
                             I
  The plaintiff first claims that the Probate Court
improperly permitted Dr. Nancy O’Hara, one of Douglas’
medical providers, and Margenot, his guardian ad litem,
to testify that the defendant should be appointed as
conservator of Douglas. The plaintiff argues that the
admission of that testimony was improper because our
rules of evidence do not permit opinion testimony when
that opinion goes to the ultimate issue to be decided
by the trier of fact and the challenged testimony did
not fall within the exception to the relevant rule because
neither of those individuals is an expert on the factors
set forth in § 45a-650 (h), which govern the appointment
of a conservator, as those factors ‘‘present questions of
fact and do not require any special scientific or technical
knowledge to decide.’’ We are not persuaded.2
  Article VII of the Connecticut Code of Evidence gov-
erns the admissibility of opinions and expert testimony.
Section 7-3 (a) of the Connecticut Code of Evidence
provides in relevant part: ’’Testimony in the form of an
opinion is inadmissible if it embraces an ultimate issue
to be decided by the trier of fact, except that . . . an
expert witness may give an opinion that embraces an
ultimate issue where the trier of fact needs expert assis-
tance in deciding the issue.’’ Section 7-2 of the Connecti-
cut Code of Evidence provides: ‘‘A witness qualified
as an expert by knowledge, skill, experience, training,
education or otherwise may testify in the form of an
opinion or otherwise concerning scientific, technical
or other specialized knowledge, if the testimony will
assist the trier of fact in understanding the evidence or
in determining a fact in issue.’’
   Section 45a-650 (h) provides that, in considering
whom to appoint as conservator, ‘‘the court shall con-
sider (1) the extent to which a proposed conservator has
knowledge of the . . . conserved person’s preferences
regarding the care of his or her person or the manage-
ment of his or her affairs, (2) the ability of the proposed
conservator to carry out the duties, responsibilities and
powers of a conservator, (3) the cost of the proposed
conservatorship to the estate of the . . . conserved
person, (4) the proposed conservator’s commitment to
promoting the . . . conserved person’s welfare and
independence, and (5) any existing or potential con-
flicts of interest of the proposed conservator.’’
  Although the factors set forth in § 45a-650 (h) present
factual inquiries for the court’s consideration, the
nature of the court’s inquiry, does not, in itself, preclude
the admission of opinion testimony, or in any other way
define the permissible evidentiary parameters for said
consideration. The factors set forth are those to be
considered by the court in determining whom to appoint
as conservator. There is no requirement that the testi-
mony or documentary evidence admitted be limited
explicitly to the specific factors to be contemplated by
the court. There surely exists a wide array of evidence
that might inform the court’s consideration of those
factors, and the evidence submitted to the court, as
noted, is regulated by our rules of evidence.3 Although
the factors may not necessitate the need for scientific
or technical knowledge, they certainly may call for spe-
cialized knowledge to assist the trier of fact in its task.4
   Here, the Probate Court found ‘‘that . . . O’Hara, a
pediatrician who specializes in neurological develop-
ment problems, bipolar [disorder], [Lyme disease] and
schizophrenia, and who has seen [Douglas] since his
parents’ divorce, and is available to [Douglas] by [tele]-
phone when he needs her, has testified that despite her
opinion that both parents have [Douglas’] best interest
at heart, [Douglas] is very impressionable and the [plain-
tiff’s] repeated requests for testing and ongoing inter-
ventions concern her, and that she is of the opinion
that the [plaintiff] is not the best person to be [Douglas’]
conservator.’’ The plaintiff challenged the Probate
Court’s consideration of that opinion in her appeal to
the trial court.
   After setting forth the applicable provisions of Article
VII of the Connecticut Code of Evidence, the trial court
found that ‘‘the Probate Court acted in accordance with
[it] and did not abuse its discretion by allowing . . .
O’Hara to testify. [She is an expert] in [her field] and
[was] permitted under the Code of Evidence to offer
[her] opinion as to which of Douglas’ parents [was]
most capable of acting as his conservator.’’
  In light of O’Hara’s history with this family, it cannot
be reasonably disputed that she is intimately familiar
not only with Douglas’ medical needs, but also with the
ways in which the parties have responded to those
needs over the years. On the basis of her experience
with the parties, coupled with her medical expertise,
O’Hara’s opinion constituted specialized knowledge
that informed several of the § 45a-650 (h) factors. We
thus agree with the trial court’s conclusion that O’Hara
properly was permitted to offer her opinion as to which
of Douglas’ parents was more capable of serving as
his conservator.
   With respect to Margenot, as the trial court aptly
pointed out, he was called to testify as a witness by
the plaintiff, and the plaintiff asked him about conversa-
tions that he had with Douglas’ teenage sister and who
she thought should be appointed to serve as Douglas’
conservator. That was the full extent of Margenot’s
testimony at the proceedings. During oral argument on
the admissibility of his report, however, Margenot did
state that he felt that the defendant was the better
choice to serve as Douglas’ conservator. It is the admis-
sion of this statement of his opinion, in addition to
the statement of that opinion in his report, that the
plaintiff challenges.5
   In addressing the plaintiff’s challenge to the admissi-
bility of Margenot’s opinion, the trial court reasoned:
‘‘[T]he function of a guardian ad litem is to make recom-
mendations to the court as to the best interests of the
party or parties which the guardian has been appointed
to represent. A guardian ad litem could not discharge
these duties unless the guardian was allowed to make a
decision as to what the best interests of the represented
party required and to communicate that decision to the
court. In this case, the report of the guardian ad litem
was thorough, logical and professional. The recommen-
dations of the guardian [ad litem] were supported by
his investigation and by the evidence presented to the
Probate Court. The court finds that the Probate Court
was justified in considering the opinion of the guardian
ad litem in reaching its decision that [the defendant],
rather than [the plaintiff], should be appointed as con-
servator of Douglas’ person and estate.’’
   We agree with the trial court’s reasoning in rejecting
the plaintiff’s claim. ‘‘We have adopted the following
list of duties of the guardian ad litem among others:
investigation of the facts necessary to get a clear picture
of the child’s situation, a determination of the child’s
best interest, frequent communication with the child
and the court, and the making of recommendations
to the court through testimony.’’ (Emphasis omitted;
internal quotation marks omitted.) Brown v. Brown,
132 Conn. App. 30, 39, 31 A.3d 55 (2011).
  As the Probate Court noted, ‘‘without . . . Margenot
writing an opinion, there would be no reason to have
a guardian ad litem.’’ We agree and thus conclude that
the Probate Court properly considered the opinion of
Margenot because he was appointed specifically to
investigate the circumstances of the parties and, based
upon the specialized knowledge acquired through that
investigation, to make recommendations to the court
regarding Douglas’ best interests and who the court
should appoint as conservator in furtherance of those
interests. We note that with respect to his written
report, including his opinion, Margenot was available
for examination and cross-examination by the parties
during the hearing.
  We therefore conclude that the trial court properly
held that the Probate Court’s admission of opinion testi-
mony as to which parent should be appointed to serve as
conservator for Douglas did not prejudice the plaintiff’s
substantial rights. See General Statutes § 45a-186b.
                            II
  The plaintiff also claims that Margenot’s report was
improperly admitted because it contained inadmissible
hearsay.6 We note at the outset that Margenot’s report
was never actually admitted into evidence. Because,
however, the Probate Court apparently did review that
report and relied on Margenot’s opinion, we will address
the plaintiff’s claim as to the propriety of its review of
that report.
   The Probate Court made the following reference to
Margenot’s report in its memorandum of decision:
‘‘Margenot . . . has filed his report which states that
all parties are in agreement that a conservator is needed;
that the issue at hand is who should be appointed con-
servator; that after reviewing voluminous depositions,
medical history, exhibits introduced at the trial, inter-
viewing family members, physicians, specialists, school
administrators, and attending depositions, it is his con-
clusion that the [defendant] should be appointed [Doug-
las’] conservator of the person and estate; that [the
defendant] should have the powers set forth in [§] 45a-
655 of the Connecticut General Statutes; and that the
[defendant] should have total charge in making rules
regarding [Douglas’] health care, schooling and well-
being.’’ The Probate Court did not otherwise make any
reference to Margenot’s report or any of the materials
contained therein.
   Section 7-4 (b) of the Connecticut Code of Evidence
provides: ‘‘The facts in the particular case upon which
an expert bases an opinion may be those perceived by
or made known to the expert at or before the proceed-
ing. The facts need not be admissible in evidence if of
a type customarily relied on by experts in the particular
field in forming opinions on the subject. The facts relied
on pursuant to this subsection are not substantive evi-
dence, unless otherwise admissible as such evidence.’’
The commentary to § 7-4 explains: ‘‘Subsection (b)
expressly forbids the facts upon which the expert based
his or her opinion to be admitted for their truth unless
otherwise substantively admissible under other provi-
sions of the Code. Thus, subsection (b) does not consti-
tute an exception to the hearsay rule or any other
exclusionary provision of the Code. However, because
subsection (a) requires disclosure of a sufficient factual
basis for the expert’s opinion, and because the cross-
examiner often will want to explore the expert’s factual
basis further, subsection (b) does not preclude the trial
court, in its discretion, from admitting the underlying
facts relied on by the expert for the limited purpose of
explaining the factual basis for the expert’s opinion.
See, e.g., 2 C. McCormick, Evidence (5th Ed. 1999)
§ 324.3, p. 356.’’ Conn. Code Evid. § 7-4 (b), commen-
tary. Indeed, this court has held that an expert witness
may rely on hearsay in reaching an opinion. See John-
son v. Sourignamath, 75 Conn. App. 403, 405 n.1, 816
A.2d 631 (2003).
  As the trial court found, there is no way to ascertain
which portions of Margenot’s report the Probate Court
relied upon in determining whom to appoint as Douglas’
conservator. The trial court nevertheless reviewed the
plaintiff’s claims, but found only a few of the claims of
hearsay meritorious, and, despite those findings, deter-
mined that there was no evidence in the record indicat-
ing that the Probate Court relied upon that hearsay in
appointing the defendant to serve as conservator.
   We agree with the trial court in that there is nothing
in the record that points to any specific portions of
Margenot’s report upon which the Probate Court explic-
itly relied. Our review of the record reveals no evidence
that the Probate Court improperly considered inadmis-
sible hearsay as anything other than something that
Margenot considered in formulating his opinion. We
thus presume that the Probate Court did not improperly
consider inadmissible hearsay as substantive evidence
and that the plaintiff’s substantial rights were not preju-
diced by the Probate Court’s consideration of
Margenot’s report.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     In this opinion we refer to Peter DeNunzio as the defendant and to
Douglas DeNunzio by his first name.
   2
     It is noteworthy that the plaintiff introduced her daughter’s opinion,
through Margenot and on the basis of a conversation that he had with her
daughter, that the plaintiff should be appointed conservator of Douglas.
Thus, the plaintiff herself introduced nonexpert opinion testimony, which
was also hearsay, as to the ultimate question to be decided by the Pro-
bate Court.
   3
     To the extent that the plaintiff suggests that the court is confined to
the factors set forth in § 45a-650 (h) in determining whom to appoint as
conservator, and the best interests of the conservatee are not a consider-
ation, we disagree. The statutory factors cannot be considered in a vacuum.
Consistent with the overall policy and purpose of a conservatorship, the
best interests of a conservatee must always be a consideration and a guide
in examining the statutory factors. In other words, because a conservator
is appointed to serve the best interests of the conservatee, the statutory
factors enumerated in § 45a-650 (h) must be considered with the overarching
purpose of serving those interests.
   4
     It cannot reasonably be the plaintiff’s contention that the challenged
witnesses must be experts on the statutory factors that the court must
consider. For instance, how can one be an expert as to a particular individu-
al’s ability to be a conservator?
   5
     We note that the plaintiff’s challenge to Margenot’s opinion is not to its
substance, but is limited to its admissibility.
   6
     To the extent that the plaintiff claims that the opinion of Margenot, as
set forth in his report, was inadmissible, that claim is sufficiently addressed
by our reasoning in part I of this opinion.